 1   McGREGOR W. SCOTT
     United States Attorney
 2   KEVIN C. KHASIGIAN
     Assistant U. S. Attorney
 3   501 I Street, Suite 10-100
     Sacramento, CA 95814
 4   Telephone: (916) 554-2700

 5   Attorneys for the United States

 6
 7
 8                              IN THE UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   UNITED STATES OF AMERICA,                 2:18-MC-00127-MCE-CKD
12                 Plaintiff,
                                               STIPULATION AND ORDER EXTENDING TIME
13         v.                                  FOR FILING A COMPLAINT FOR FORFEITURE
                                               AND/OR TO OBTAIN AN INDICTMENT
14   APPROXIMATELY $8,800.00 IN                ALLEGING FORFEITURE
     U.S. CURRENCY,
15
     APPROXIMATELY $8,800.00 IN
16   U.S. CURRENCY,
17   APPROXIMATELY $2,000.00 IN
     U.S. CURRENCY,
18
     APPROXIMATELY $9,000.00 IN
19   U.S. CURRENCY,
20   APPROXIMATELY $9,000.00 IN
     U.S. CURRENCY,
21
     APPROXIMATELY $9,000.00 IN
22   U.S. CURRENCY,
23   APPROXIMATELY $8,000.00 IN
     U.S. CURRENCY,
24
     APPROXIMATELY $8,000.00 IN
25   U.S. CURRENCY,
26   APPROXIMATELY $4,000.00 IN
     U.S. CURRENCY,
27
     APPROXIMATELY $9,000.00 IN
28   U.S. CURRENCY,
                                                 1
29                                                               Stipulation and Order to Extend Time

30
 1   APPROXIMATELY $9,000.00 IN
     U.S. CURRENCY,
 2
     APPROXIMATELY $9,000.00 IN
 3   U.S. CURRENCY,
 4   APPROXIMATELY $9,000.00 IN
     U.S. CURRENCY,
 5
     APPROXIMATELY $9,000.00 IN
 6   U.S. CURRENCY,
 7   APPROXIMATELY $9,000.00 IN
     U.S. CURRENCY,
 8
                    Defendants.
 9
10          It is hereby stipulated by and between the United States of America and potential claimant Robert

11 Kurtz (“claimant”), by and through their respective counsel, as follows:
12          1.      On or about June 8, 2018, claimant Robert Kurtz filed claims in the administrative

13 forfeiture proceeding with the U.S. Postal Inspection Service (“USPIS”) with respect to fifteen amounts
14 of U.S. Currency listed in the above-caption totaling $120,600.00 (hereafter “defendant currency”),
15 which were seized on April 2, 5, 9, and 10, 2018.
16          2.      The USPIS has sent the written notice of intent to forfeit required by 18 U.S.C. §

17 983(a)(1)(A) to all known interested parties. The time has expired for any person to file a claim to the
18 defendant currency under 18 U.S.C. § 983(a)(2)(A)-(E), and no person, other than claimant, has filed a

19 claim to the defendant currency as required by law in the administrative forfeiture proceeding.
20          3.      Under 18 U.S.C. § 983(a)(3)(A), the United States is required to file a complaint for

21 forfeiture against the defendant currency and/or to obtain an indictment alleging that the defendant
22 currency is subject to forfeiture within ninety days after a claim has been filed in the administrative
23 forfeiture proceeding, unless the court extends the deadline for good cause shown or by agreement of the
24 parties. That deadline was September 6, 2018.
25          4.      By Stipulation and Order filed September 7, 2018, the parties stipulated to extend to

26 December 5, 2018, the time in which the United States is required to file a civil complaint for forfeiture
27 against the defendant currency and/or to obtain an indictment alleging that the defendant currency is
28 subject to forfeiture.
                                                          2
29                                                                              Stipulation and Order to Extend Time

30
 1          5.      By Stipulation and Order filed January 2, 2019, the parties stipulated to extend to March

 2 5, 2019, the time in which the United States is required to file a civil complaint for forfeiture against the

 3 defendant currency and/or to obtain an indictment alleging that the defendant currency is subject to
 4 forfeiture.
 5          6.      As provided in 18 U.S.C. § 983(a)(3)(A), the parties wish by agreement to further extend

 6 to May 6, 2019, the time in which the United States is required to file a civil complaint for forfeiture
 7 against the defendant currency and/or to obtain an indictment alleging that the defendant currency is
 8 subject to forfeiture.
 9          7.      Accordingly, the parties agree that the deadline by which the United States shall be

10 required to file a complaint for forfeiture against the defendant currency and/or to obtain an indictment
11 alleging that the defendant currency is subject to forfeiture shall be extended to May 6, 2019.
12 Dated: 2/26/19                                         McGREGOR W. SCOTT
                                                          United States Attorney
13
                                                   By:    /s/ Kevin C. Khasigian
14                                                        KEVIN C. KHASIGIAN
                                                          Assistant U.S. Attorney
15
16
17 Dated: 2/25/19                                         /s/ Eric Shevin
                                                          ERIC SHEVIN
18                                                        STEPHEN J. FISCH
                                                          Attorneys for potential claimant Robert Kurtz
19                                                        (Authorized by email)
20
21          IT IS SO ORDERED.
22 Dated: March 4, 2019
23
24
25
26
27
28
                                                          3
29                                                                              Stipulation and Order to Extend Time

30
